     Case 2:20-cv-00650-SRB-ESW Document 25 Filed 11/17/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Howard George Ireland,                         No. CV-20-00650-PHX-SRB (ESW)
10                 Plaintiff,                       ORDER
11   v.
12   Paul Penzone, et al.,
13                 Defendants.
14
15
            In its August 5, 2020 Order (Doc. 11), the Court denied Plaintiff’s request for
16
     leave to file a First Amended Complaint as the proposed pleading improperly
17
     incorporated by reference the two counts presented in his original Complaint. Plaintiff
18
     renewed his request (Doc. 13), which the Court denied as Plaintiff again improperly
19
     incorporated by reference portions of his original Complaint into his proposed First
20
     Amended Complaint. (Doc. 16).
21
            Pending before the Court is Plaintiff’s “Motion for Leave to Add and Drop Parties
22
     by Amended Pleading Filed Before Responsive Pleading is Served” (Doc. 19).            As
23
     Defendant Penzone observes (Doc. 21 at 2), Plaintiff has again failed to comply with
24
     Local Rule of Civil Procedure 15.1 as the proposed First Amended Complaint omits
25
     Count I. To reiterate, “[a]ll causes of action alleged in an original complaint which are
26
     not alleged in an amended complaint are waived.” King v. Atiyeh, 814 F.2d 565, 567 (9th
27
     Cir. 1987), overruled on other grounds by Lacey v. Maricopa County, 693 F.3d 896 (9th
28
     Cir. 2012). “Pro se litigants must follow the same rules of procedure that govern other
     Case 2:20-cv-00650-SRB-ESW Document 25 Filed 11/17/20 Page 2 of 2



 1   litigants.” Id.
 2          IT IS ORDERED denying Plaintiff’s “Motion for Leave to Add and Drop Parties
 3   by Amended Pleading Filed Before Responsive Pleading is Served” (Doc. 19).
 4          Dated this 17th day of November, 2020.
 5
 6                                                   Honorable Eileen S. Willett
 7                                                   United States Magistrate Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
